Fourth Court of Appeals
                                San Antonio, Texas
                                      March 9, 2020

                                   No. 04-19-00466-CR

                                Scott Ralph WHEELOCK,
                                         Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B18291
                         Honorable Rex Emerson, Judge Presiding


                                      ORDER
      Appellant’s “Motion for Affirmance with Damages” is carried with the appeal.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of March, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court